MEMORANDUM **
Hector Salvador Mendez-Vargas, a native and citizen of Mexico, petitions for review of a Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider Mendez-Vargas’ challenge to the IJ’s determination that he failed to establish exceptional and extremely unusual hardship to his United States citizen daughter. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.